NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 24 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

WILLIAM JAMES MATHEW WALLACE                     No. 20-55570
II,
                                                 D.C. No. 2:20-cv-03288-FMO-GJS
                Plaintiff-Appellant,

and                                              MEMORANDUM*

KENDRIC CHRISTIAN JOHNSON; et al.,

                Plaintiffs,

 v.

DEPARTMENT OF CORRECTIONS AND
REHABILITATION; et al.,

                Defendants-Appellees.

                    Appeal from the United States District Court
                       for the Central District of California
                   Fernando M. Olguin, District Judge, Presiding

                              Submitted February 17, 2021**

Before:      FERNANDEZ, BYBEE, and BADE, Circuit Judges



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       California state prisoner William James Mathew Wallace II appeals pro se

from the district court’s order dismissing his 42 U.S.C. § 1983 action alleging

unsanitary conditions in his former prison after denying Wallace’s motion to

proceed in forma pauperis (“IFP”). We have jurisdiction under 28 U.S.C. § 1291.

We review de novo a dismissal for improper venue, Immigrant Assistance Project

of the L.A. Cty. Fed’n of Labor (AFL-CIO) v. INS, 306 F.3d 842, 868 (9th Cir.

2002), and for an abuse of discretion a denial of an IFP motion, O’Loughlin v. Doe,

920 F.2d 614, 616 (9th Cir. 1990). We affirm.

       The district court properly dismissed Wallace’s action for improper venue

because Wallace failed to establish that any defendant resides in the Central

District of California or that a substantial part of the events or omissions giving

rise to his claims occurred there. See 28 U.S.C. § 1391(b)(1), (2) (describing

where a civil action may be brought); see also 28 U.S.C. § 1406(a) (“A district

court of a district in which is filed a case laying venue in the wrong division or

district shall dismiss, or if it be in the interest of justice, transfer such case to any

district or division in which it could have been brought.”).

       We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

       AFFIRMED.


                                             2                                      20-55570